         Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

 HIRAM CELIS,

       Plaintiff,                               CIVIL ACTION FILE NO.

 v.

 CATOOSA COUNTY                                 JURY TRIAL DEMANDED
 PUBLIC SCHOOLS,

       Defendant.

                           AMENDED COMPLAINT

      COMES NOW Plaintiff, Hiram Celis, by and through undersigned counsel,

The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint for Damages

against Defendant, Catoosa County Public Schools, showing the Court as follows:

                       I. JURISDICTION AND VENUE

1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 over

Count I of this Complaint, which arises out of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000 et seq. (“Title VII”).

2.    This Court has jurisdiction over the parties because a substantial portion of
           Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 2 of 9




the employment practices described herein were committed within the Rome

Division of the Northern District of Georgia.

3.    Plaintiff exhausted all administrative remedies in this matter. ​Dismissal and

Notice of Rights​, Ex. 1.

4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                     II. PARTIES

5.    Plaintiff is a citizen of the United States and a resident of Catoosa County,

Georgia.

6.    Defendant is a governmental entity headquartered in Catoosa County,

Georgia.

7.    Defendant is located at 307 Cleveland Street, Ringgold, Georgia 30736 and

is subject to the jurisdiction of this Court.

8.    Defendant may be served by delivering a copy of the Complaint and

Summons to 307 Cleveland Street, Ringgold, Georgia 30736.

9.    Defendant is subject to the requirements of the laws enumerated in the

Jurisdiction and Venue section of this Complaint.

                            III. FACTUAL ALLEGATIONS

10.   Plaintiff is of Mexican descent.


                                           -2-
        Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 3 of 9




11.   Plaintiff holds two Master’s degrees, one in Educational Leadership and

another in Education with Middle School Option.

12.   Plaintiff holds a Doctorate in Education.

13.   Plaintiff has worked in education since 1991.

14.   Plaintiff has been employed by Defendant since July 1, 2007.

15.   Plaintiff has at all times relevant to this Complaint been employed by

Defendant as an Assistant Principal at Battlefield Primary School.

16.   Plaintiff has an overall positive performance history with Defendant.

17.   Plaintiff is the only Assistant Principal of Mexican descent employed by

Defendant.

18.   Defendant employs no Principals of Mexican descent.

19.   Defendant employs no minority Principals or Assistant Principals.

20.   On or about May 7, 2018, Plaintiff applied for a Principal position with

Defendant at West Side Elementary School.

21.   Plaintiff interviewed for the referenced Principal position.

22.   On or about May 10, 2018, two Caucasian candidates were selected for a

second interview.

23.   Plaintiff was not selected for a second interview.


                                         -3-
             Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 4 of 9




24.    Plaintiff was ultimately not selected for the position.

25.    A Caucasian, non-Mexican candidate (the “selected candidate”) was selected

for the position.

26.    The selected candidate has less experience as an Assistant Principal than

Plaintiff.

27.    The selected candidate does not have a Doctorate degree.

28.    Plaintiff was informed of his non-selection by Doug Cline, Director of

Human Resources.

29.    Mr. Cline had previously stated that Plaintiff would not get a position as

Principal while Mr. Cline was head of Human Resources.

30.    Upon information and belief, Mr. Cline has not made similar comments with

regards to non-Mexican candidates.

31.    Plaintiff was contacted by a minority employee in Defendant’s

Superintendent’s office and was told that if he wanted to “move up the career

ladder [he] needed to look elsewhere.”

32.    Upon information and belief, similar comments have not been made to

non-Mexican candidates.

33.    In March 2019, Plaintiff interviewed for another Principal position with


                                          -4-
             Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 5 of 9




Defendant at Heritage Middle School.

34.    Plaintiff was again not selected for a second interview.

35.    A Caucasian, non-Mexican candidate was selected for the position.

36.    The candidate selected has less experience as an Assistant Principal than

Plaintiff.

37.    Plaintiff filed a claim with the Equal Employment Opportunity Commission

on December 10, 2018. (Charge Number 410-2019-00850).

38.    Plaintiff received a Notice of Rights, dated April 8, 2019.

                             IV. CLAIMS FOR RELIEF

              Count I: National Origin Discrimination Under Title VII

39.    Plaintiff reasserts and incorporates Paragraphs 1 through 38 of this

Complaint as if fully set forth herein.

40.    Plaintiff is a member of a protected class by virtue of his national origin.

Para. 10.

41.    Plaintiff was qualified for the position at issue. ​Paras. 11-16.

42.    Plaintiff suffered the adverse action of non-selection. ​Paras. 10-27.

43.    The hiring of a less qualified, non-Mexican candidate demonstrates

discriminatory animus. ​Paras. 25-27.


                                           -5-
            Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 6 of 9




44.       The failure to hire other minorities for Principal and Assistant Principal

positions demonstrates discriminatory animus. ​Paras. 17-19.

45.       Comments made regarding Plaintiff’s promotion opportunities demonstrates

discriminatory animus. ​Paras. 29-31.

46.       Defendant’s business reasons for its actions are illegitimate and pretextual.

Paras. 25-27;29-31.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

          a. Trial by jury;

          b. Declaratory relief;

          c. Actual and compensatory damages in an amount to be determined by the

enlightened conscience of a jury;

          d. Punitive damages; and

          e. Attorney’s fees, costs of litigation and any other relief the Court deems

just and proper.

Date: July 8, 2019.

                                          Respectfully submitted,

                                           -6-
       Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 7 of 9




                                  THE KIRBY G. SMITH LAW FIRM, LLC

                                  s/Amanda M. Brookhuis
                                  Amanda Brookhuis
                                  Georgia Bar No. 601396
                                  Kirby G. Smith
                                  Georgia Bar No. 250119
                                  Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com
kgs@kirbysmith.com




                                   -7-
        Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 8 of 9




                                JURY DEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.



Respectfully submitted this 8th day of July, 2019.



                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                        -8-
        Case 4:19-cv-00143-TCB Document 1 Filed 07/08/19 Page 9 of 9




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 8th day of July, 2019.



                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorneys for Plaintiff
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                        -9-
